internal_revenue_service number release date index number ------------------------------------------------- ------------------------------- ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no -------------- telephone number --------------------- refer reply to cc ita plr-152828-06 date date ty ------- ty ------- legend taxpayer a ----------------------- taxpayer b ---------------------- residence ---------------------------- residence ------------------------------- residence -------------------------- date ------------------ date -------------------------- date ------------------- date ------------------- date ------------------ date ------------------ x --- dear --------------------------- this letter is a response to your request for a ruling under sec_121 of the internal_revenue_code specifically you have requested a ruling that the gain on the sale of residence may be excluded under the reduced maximum exclusion in sec_121 facts on date taxpayer a purchased residence on date taxpayer b purchased residence after the purchase of these residences taxpayer a and taxpayer b met and later married on date taxpayer a and taxpayer b purchased residence on date shortly after their marriage about a month later taxpayer a sold residence plr-152828-06 on date and taxpayer b sold residence on date taxpayer b held residence less than two years about x months residence and residence each had three bedrooms residence has four bedrooms taxpayer a has three children from a previous marriage and taxpayer b has two children from a previous marriage residence allows taxpayers a and b to provide suitable bedroom arrangements for their blended family which includes adolescent children of the opposite sex law and analysis sec_121 provides that gain from the sale_or_exchange of property is not included in gross_income if during the 5-year period ending on the date of the sale_or_exchange the taxpayer has owned and used the property as the taxpayer’s principal_residence for periods aggregating two years or more sec_121 states the general_rule for the maximum exclusion_of_gain sec_121 provides that subsection a shall not apply to any sale if during the 2-year period ending on the date of the sale there was any other sale_or_exchange by the taxpayer to which subsection a applied sec_121 provides for a reduced maximum exclusion when a taxpayer fails to satisfy the ownership and use requirements of subsection a if the primary reason for the sale is the occurrence of unforeseen circumstances the reduced maximum exclusion is computed by multiplying the applicable maximum exclusion by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale the period of time that the taxpayer used the property as the taxpayer’s principal_residence during the 5-year period ending on the date of the sale or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under sec_121 and the date of the current sale the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator sec_1_121-3 of the income_tax regulations provides that all the facts and circumstances of a sale will determine whether the primary reason for the sale is the occurrence of unforeseen circumstances factors that may be relevant in determining the primary reason for a sale include the following the suitability of the property as the taxpayer’s residence materially changes the circumstances giving rise to the sale are not reasonably foreseeable when the taxpayer begins using the property as the taxpayer’s principal_residence and the circumstances giving rise to the sale occur plr-152828-06 during the period of the taxpayer’s ownership and use of the property as the taxpayer’s principal_residence sec_1_121-3 provides that a sale is by reason of unforeseen circumstances if the primary reason for the sale is the occurrence of an event that the taxpayer could not reasonably have anticipated before purchasing and occupying the residence sec_1_121-3 states that the commissioner may issue rulings addressed to specific taxpayers identifying events or situations as unforeseen circumstances with regard to those taxpayers in the present case based on the facts representations and the relevant law we conclude that the occurrence of unforeseen circumstances was the primary reason for the sale of residence by taxpayer b on date when taxpayer b purchased and began using residence as his principal_residence he had not met taxpayer a he met and married taxpayer a during the period of his ownership and use of residence as a consequence of the marriage the suitability of residence as b’s principal_residence materially changed taxpayer a and taxpayer b needed a larger home with more bedrooms to suitably accommodate their blended family the occurrence of taxpayer b’s marriage to taxpayer a and the need to suitably accommodate their blended family were unforeseen circumstances the occurrence of these unforeseen circumstances was the primary reason for the sale of residence by taxpayer b accordingly the gain on the sale of residence which taxpayer b owned and used as a principal_residence for less than two of the preceding five years may be excluded under the reduced maximum exclusion_of_gain in sec_121 caveats except as expressly provided we express no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing a return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-152828-06 by the taxpayer while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely donna welch senior technician reviewer branch income_tax accounting
